 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMakaha Valley, Inc. and Hotel, Restaurant Employ-ees, and Bartenders' International Union, Local 5,AFL-CIO and Laborers' International Union ofNorth America, Local 368, AFL-CIO. Cases 37-CA-1445 and 37-CA-1449March 21, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn September 27, 1978. Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supportng brief, and the General Counsel fileda letter in response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andIn its exceptions Respondent contends, inter alia, that inasmuch as therewas a 17-month hiatus between the operation of the Makaha Inn and Coun-try Club by the debtor Hawaii Daiichi-Kanko, Inc., and the takeover byRespondent on November 1, 1977. the obligation to bargain incurred by thedebtor, which would normally devolve upon a successor employer, did notsurvive. Contrary to Respondent. we find that when the Board speaks of a"hiatus," as in Blazer Industries, Inc., 236 NLRB 103 (1978), it refers to aperiod of time when the employing enterprise ceases to exist as it had priorto the insolvency proceeding and is either (1) totally dormant; (2) engaged inactivities associated with the termination of its operation; or (3) engaged inactivity totally dissimilar to that of the bankrupt. As Carson, the trustee inbankruptcy, continued the complex as a recreation lodge facility, employingthe same employee complement as the debtor, for the 17-month period inquestion, we find the use of the term "hiatus" inapplicable herein. Accord-ingly, we find Respondent's exception without merit.Respondent also contends that the Administrative Law Judge erred in notfinding that Respondent had merged the operation of the East and West golfcourses, a factor, Respondent asserts, that evidences a distinct change in theemploying enterprise. Contrary to Respondent, we find, based on the testi-mony of Respondent's vice president, that there was no merger of the twogolf courses and that after the takeover each course retained a workingintegrity.In adopting the finding of the Administrative Law Judge, we do not relyon his comment that a majority of the employees hired by Respondent wereoriginally members of the debtor's work force, as the documents in evidencerefer only to the employee complement under Carson, prior to November 1,1977, and to Respondent's work force immediately thereafter. Having foundCarson to be the alter ego of the debtor, we need not examine the employeecomplement of the debtor to determine if that factor will support a findingthat Respondent is a successor employer. Rather, we need only look to theemployee complement of the immediate predecessor, in this case the trusteein bankruptcy, to determine the efficacy of such a factor. As the recordindicates that a majority of Respondent's work force were employees underCarson, we rely thereon in reaching our decision herein.The General Counsel has filed a motion to correct the Administrative L.awJudge's Decision, noting that in the fourth paragraph of the section of hisDecision entitled "Discussion" the Administrative Law Judge mistakenlyreferred to Carson's management contracts with Regent and Carson andCarson's agents, Regent and Carson. In view of the context in which thesecomments arose, we are convinced that the Administrative Law Judge inad-vertently referred to Regent and Carson when in both instances he intendedto refer to Regent and Shelion. Accordingly, we grant the General Counsel'smotion and hereby correct the two inadvertent errors.conclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Makaha Valley, Inc.,Waianae, Hawaii, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, except that the attached notice issubstituted for that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize Local 5. Ho-tel, Restaurant Employees, and Bartenders' In-ternational Union, AFL-CIO. as the exclusivebargaining representative of our employees inthe following appropriate unit:All employees employed by us at the MakahaInn and Country Club in the housekeeping,maintenance, telephone, stewards, uniformedservices, beverage service, food service, foodpreparation, grounds and miscellaneous, cleri-cal and golf services departments, excludingall other employees, guards and supervisors asdefined in the Act.WE WILL NOT refuse to recognize Laborers' In-ternational Union of North America, Local 368,AFL-CIO, as the exclusive bargaining represent-ative of our employees in the following appropri-ate unit:All golf course grounds maintenance employ-ees employed by us at the Makaha Inn andCountry Club, including mechanics, spray-men, equipment operators and utilitymen; ex-cluding all other employees, clerical employ-ees, confidential employees, professionalemployees, casual employees, temporary em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under Section 7 of theAct.WE WILL. immediately recognize and, upon re-quest, bargain in good faith with Locals 5 and241 NLRB No. 34300 MAKAHA VALLEY, INC.368 relative to collective-bargaining agreementscovering employees in the aforesaid units and, ifan understanding is reached, embody such un-derstanding in signed agreements.MAKAHA VALLEY, INC.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard in Honolulu, Hawaii, on July 11, 12, and13, 1978.' The complaint in Case 37-CA--1445 is basedupon a charge filed November 16 by Hotel. Restaurant Em-ployees, and Bartenders' International Union, Local 5,AFL- CIO (Local 5). The complaint in Case 37 CA- 1449 isbased upon a complaint filed December 19 by Laborers'International Union of North America, Local 368, AFL-CIO (Local 368). Both cases allege that Makaha Valley,Inc. (Respondent) violated Section 8(a)(5) and (I) of theNational Labor Relations Act, as amended (the Act). Byorder issued May 2, 1978, the acting Regional Director ofthe National Labor Relations Board for Region 20 consoli-dated the aforesaid two cases for hearing. The consolidatedcases were heard as aforesaid.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of Gen-eral Counsel and Respondent.Upon the entire record of the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:During the 12-month period from November 1, 1976, toOctober 31, 1977, Trustee Carson, in the operation ofMakaha Inn and Country Club, received gross revenues inexcess of $500,000 and purchased and received goods andmaterials valued in excess of $50,000 directly from supplierslocated outside the State of Hawaii.During the past calendar year, Respondent receivedgross revenues in excess of $500,000 and purchased andreceived goods and materials valued in excess of $50,000directly from suppliers located outside the State of Hawaii.During the period from November 1, 1977 to October 31,1978, Respondent in the ownership and operation ofMakaha Inn and Country Club, will receive gross revenuesin excess of $500,000, and will purchase and receive goodsand materials valued in excess of $50,000 directly from sup-pliers located outside the State of Hawaii.I find that at all times material herein prior to November., 1977, Daiichi and Trustee Carson were employers en-gaged in commerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.I further find that Respondent is, and at all times mate-rial herein has been, an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATIONS INVOLVEDHotel, Restaurant Employees, and Bartenders' Interna-tional Union. Local 5, AFL-CIO, and Laborers' Interna-tional Union of North America, Local 368, AFL-CIO. are,and at all times material herein have been, labor organiza-tions within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background3FINDINGS OF FACT1. JURISDICTIONFrom May 1973 until October 31, 1977, Hawaii Daiichi-Kanko, Inc., d/b/a Makaha Inn and Country Club (Dai-ichi), owned a resort complex consisting of a hotel, restau-rant, golf course, and related facilities, herein referred to asMakaha Inn and Country Club (Inn), located at Waianae,Hawaii.Pursuant to bankruptcy proceedings instituted by Daiichiin May 1976, Cale Carson' was appointed trustee of theInn, and said trusteeship remained in effect until on orabout October 31, 1977. During the period of trusteeship,Carson and his agents operated the Inn.On November 1, 1977, Respondent, a Hawaii corpora-tion, purchased the Inn and has owned and operated itsince that date.During the 12-month period from May 1, 1975 to April30, 1976, Daiichi received gross revenues in excess of$500,000 and purchased and received goods and materialsvalued in excess of $50,000 directly from suppliers locatedoutside the State of Hawaii.I All dates hereinafter are within 1977, unless stated otherwise.2 All individuals are referred to herein by their last names.Respondent originally owned the Inn, which included thesame facilities as at present, except there then were two golfcourses rather than only one. The courses were known asthe West Course and the East Course. Daiichi became de-linquent in its purchase payments, and Respondent, themortgagee, foreclosed. Daiichi deeded back to Respondenttitle to the East Course as partial payment on the purchaseprice. Daiichi continued to operate the East Course untilApril 1976, after which there was no relationship betweenthe Inn and the East Course, so far as the issues herein areconcerned.Carson was appointed trustee in the bankruptcy of Dai-ichi, effective May 20. 1976. The business of which Carsonthereby assumed control consisted of a hotel and inn of 196rooms, restaurant and lounge facilities, and the WestCourse. From May 20 until October 1, 1976, Carson re-tained the former management of the Inn to operate theInn. The manager during that period of time was HideoShoji. From October 1, 1976, to January 31, 1977, Carsoncontracted with Regent International Hotels, Limited (Re-gent) to manage the Inn and to write a feasibility report3 Most of this background summary is based upon the unchallenged testi-mony of Carson, who was an unusually impressive witness and whose testi-mony is credited in its entirety.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning continuance of the Inn. Joe Shelton was Re-gent's manager of the Inn. Effective February 1, Carsonarranged for Shelton personally to become manager of theInn, responsible directly to Carson. The arrangement Car-son had with Shelton continued until midnight, October 31,when Carson discontinued as trustee and turned over re-sponsibility for the Inn to Respondent. who was the bank-ruptcy purchaser of the Inn. Carson deeded the property toRespondent effective January 1, excepting therefrom a 44-acre parcel to be held for 5 years by Carson as trustee, tosecure payment to creditors and mortgage holders. On No-vember 1, Respondent employed Regent to manage theInn, pursuant to a plan of reorganization under the bank-ruptcy proceedings. Regent has full management authority,including that of hiring and firing, but all employees arepaid from Respondent's account, along with certain otheritems of expense. Such payments are made on a monthlybasis, by check given to the Inn by Respondent. Prior toNovember 1, the Inn and the West Course were under com-mon supervision, but when Respondent engaged Regent asmanager of the Inn, Respondent retained management ofthe West Course.When Carson became trustee, the Inn was under con-tract,4through Daiichi, with Locals 5 and 368. Local 5 rep-resented approximately 50 employees who worked in thehotel, restaurant, and other facilities except the WestCourse. Local 368 represented 15 to 20 employees whoworked as the maintenance crew for the golf course andwho also were the groundskeepers for the Inn. When hebecame trustee, Carson was aware of the two bargainingagreements and soon thereafter realized that the Inn couldnot afford to make all fringe benefit payments due underthose contracts. His alternatives were to reduce or eliminatethe payments or to close the Inn. Payments then delinquentwere those for health and welfare, pensions, dental care,and vacation and sick leave. In June 1976, Carson in-structed the assistant manager of the Inn, Mr. Edwards, toinform the bookkeeper, who also was the shop steward, andthe two Unions that fringe benefits provided for in the con-tract no longer would be made. However, the bookkeeperfailed to follow her instructions, and the payments contin-ued through September, when they were stopped. Carsonmet with two officials of Local 5, Anthony and Arthur Rut-ledge, sometime between October I and December 1, 1976,and advised them of the necessity for stopping fringe bene-fit payments. The two Rutledges expressed their apprecia-tion of Carson's efforts to keep the Inn in operation, andneither of them opposed cessation of fringe benefit pay-ments. Carson then instructed the bookkeeper to give to"proper authorities of Local 368" the same explanation.Early in 1977, Carson called Albert Keamo, business agentfor Local 368, on the telephone and explained the situationas he had explained it to Anthony and Arthur Rutledge.During the period of Carson's trusteeship, he recognized4 The Local 368 contract expired on December 31, 1975, but, as explainedherein. Carson followed much of the contract thereafter, including wagescales and union-security provisions, and dealt with Local 368 officials asrepresentatives of employees. Further, when Carson became trustee. Daiichiwas honoring the contract with Local 368, pursuant to the contract's auto-matic renewal provisions.that union contracts existed, and he followed some of theterms of those contracts; however, as noted above, he didnot follow all contractual provisions. Also during Carson'speriod of trusteeship, he conferred with union officials onseveral occasions, personally and by telephone. The trust-ee's plan of reorganization refers in general terms to thebargaining agreements between the Inn and Locals 5 and368, but those agreements never were assumed by thetrustee or by Respondent, and Respondent informed Car-son that it would not assume the agreements. However,Carson deducted and transmitted union dues during histrusteeship, and payroll records of the Inn reflect unionmembership of employees.In October 1977, Carson met, and talked, on several oc-casions with Dean Ho, Respondent's vice president, andDonald Wong, treasurer of Capital Investment, which owns83 percent of Respondent's stock. The purpose of the meet-ings, among other things, was to discuss employment poli-cies that Respondent intended to follow when it assumedcontrol of the Inn. They discussed in detail the agreementswith Locals 5 and 368 and "the abbreviated agreement ofthe contract that [Carson] had orally with the Unions' rep-resentatives." The three scheduled a meeting with all em-ployees, to be held in mid-October, for the purpose of ex-plaining the change of ownership, and employmentconditions and standards established by Respondent. Car-son was requested by Ho and Wong to ask for the resigna-tion of all employees effective October 31 and to invite allemployees to reapply for employment by Respondent; ap-plicants would be screened and interviewed for possiblehire. The meeting was held as scheduled. Locals 5 and 368were invited to the meeting, but no representatives of theUnions attended. Both locals were advised by letter of theterminations of October 31. All employees applied forreemployment, and all except one later were interviewedand rehired by Respondent.On November 10, Richard Tam, secretary-treasurer ofLocal 5, wrote the following letter to Shelton:Dear Mr. Shelton:We represent a majority of the employees who havebeen rehired by you. These employees were included inthe bargaining unit covered by a union contract withthe previous owner which had an expiration date ofMay 31, 1978.I am repeating our demand that you either recognizeour agreement with the previous owner or meet with usto negotiate a new contract.Respondent's counsel marked for identification as his Ex-hibit I a letter which may have been a reply to Tam's letter,but that exhibit was not offered into evidence. In any event,Respondent has not recognized, bargained, or contractedwith Local 5.In November or December, Elmo Samson of Local 368visited Ho and presented to him a proposed contract andsome brochures. Ho testified that he believed Samson's ac-tions constituted a demand for recognition, and Ho gavethe material Samson left to his attornev. He told Samson hedid not feel obliged to recognize Local 368. Respondent hasnot recognized, bargained, or contracted with Local 368.302 MAKAHA VALLEY, INC.B. Phivsical FacilitiesHo credibly testified that, when Respondent assumedownership and control of the Inn and West Course on No-vember I, the premises were deteriorated and required ex-tensive repairs and rehabilitation. Included were replace-ment of golf carts that had deteriorated; purchase of newmaintenance equipment; resurfacing of the tennis courts;replacement of West Course greens; rerouting of trafficnear the West Course: installation of a bridge near thecocktail lounge; excavation and building of a holding areafor golf carts: improvement of landscaping: replacement ofwornout air-conditioning units; replacement of wornoutroofs; expansion of the golf cart shed: and interior alter-ations of the dining room and cocktail lounge. In order tocomplete the repairs and renovation, it was necessary onoccasion temporarily to close some of the facilities.Ho further testified that there was no change in the basicconcept of the Inn. Prior to November I. the Inn had ap-proximately 20 buildings, including a bungalow-type lodg-ing layout covering approximately 18 acres, two diningrooms, and two bars. At the present time those buildingsremain the same, although they have been repaired andmodified to some extent. The West Course, the lodging fa-cilities, the food and beverage areas, the tennis courts, andthe grounds remain devoted to the same purposes as beforeNovember 1.C. ManagementRespondent owns the premises involved herein, hires Re-gent, under a contract, to manage all facilities except theWest Course. and itself manages the West Course.' Regenthas authority to carry out all functions of management, butonly within the ambit of budgetary restrictions imposed byRespondent. Regent and Respondent are separate entities,with no cross-ownership. Ho is not an officer or employeeof, or otherwise related to, Regent, other than through themanagement contract between Regent and Respondent.D. PersonnelAfter Respondent purchased the Inn and assumed con-trol of it on November 1, its employees were, with one ex-ception, the same employees who were employed whenCarson was trustee. Documents in evidence show that Re-spondent hired at least 10 of the 15 groundskeepers and golfcourse employees, and 51 of the 88 hotel employees, for-merly employed by Daiichi. Records in evidence also showthat the unit employees were, and are, members of Locals 5and 368. Employees regularly are paid with Respondent'sfunds, transmitted monthly to Regent.E. DiscussionWhen Carson assumed control of the Inn as trustee inbankruptcy, he did not change the physical facilities, theemployee complement, or the concept of the Inn and itscomponents as a lodge-recreation area. He maintained thecomplex intact, for the purpose of operating it, pendingI West Course sales (pro shop) are managed by Regent.final disposition of the assets. Carson was an employerwithin the meaning of the Act,6 and further, Carson wasDaiichi's alter ego.7Carson recognized Locals 5 and 368 asrepresentatives of the employees. He kept those Locals ad-vised of his actions, and he respected their status as repre-sentatives. He did not honor all terms of the bargainingagreements, but he did honor those that the financial situ-ation permitted him to honor. Possibly, as argued by Re-spondent, Carson's actions in disavowing parts of the con-tracts with Locals 5 and 368 were in violation of the Act,8but no such violations were alleged or heard. The two Lo-cals were pleased that Carson was able to provide jobs forthe employees, and did not object to his actions.When Respondent became the purchaser of the premiseson November 1, it did so with the purpose of continuing thecomplex as a lodge-recreation area using the same physicalfacilities (as repaired and somewhat modified), using almostall the same employees used by Carson, and using most ofthe same employees who had been employed by Daiichi.Although Respondent uses a manager, Regent, to oper-ate facilities other than the West Course.9Respondent is incomplete control of the Inn. Respondent pays all employ-ees' salaries and all expense shortfalls. Respondent estab-lished the budget within which Regent is required to oper-ate. Respondent selected Shelton as the operator of the Innunder the Regent contract. Respondent alone manages theWest Course grounds. Respondent advised the Unions thatit did not feel obligated to bargain with them, thereby em-phasizing its control over the labor relations of the Inn.That decision was a final one, with no reference to Regent.Regent operates the Inn for, and in the name of, Respon-dent. Regent is Respondent's agent. Under such circum-stances, Respondent has been at all times since November the employer of Inn employees within the meaning of theAct. As a successor to Daiichi and Carson, Respondent isobligated to recognize and bargain with Locals 5 and 368 asrepresentatives of its employees.'°0The fact that a trustee was in control of the Inn fromMay 20, 1976, until October 31, 1977, does not, as arguedby Respondent, relieve Respondent from the responsibilityof recognizing and bargaining with Locals 5 and 368 asrepresentatives of employees in the appropriate units de-scribed infra. The intervening trusteeship did not alter Re-spondent's status as a successor employer, since Carson wasDaiichi's alter ego.'' Respondent argues that Carson "cutoff' the successorship line between Daiichi and Respon-dent, by his management contracts with Regent and Car-son. That argument is without merit, since Regent and Car-son were only Carson's agents. Carson continued at alltimes to recognize the two locals and to work with them as6Airport Limousine Service. Inc., etc., 231 NLRB 932 (1977); Hoosier Ve-neer Company. 21 NI.RB 907, 935 (1940).'Airport Limousine Seril-e. Inc, supra, Cagles, Inc.. 218 NLRB 603(1975).gAirport limousine Service, Inc. supra.' Respondent did not offer into evidence the contract between Respondentand Regent.IjV L.R B. v. Burns International Securie Services, Inc., 406 U.S. 272(1972); Howard Johnson Co., Inc. v. Detroit ocal Joint Executive BoardHotel & Restaurant Emplovees & Bartenders International U'nion, A FL. CIO,417 U.S. 249 (1974).1 Airport Limousine Service, Inc, supra, Cagle's Inc., supra.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives of the unit employees. Further, Carson con-tinued to honor part of the contracts with Locals 5 and 368.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMER( ERespondent's activities set forth in section III, above, oc-curring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.v. THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein and to take certain affirmative action, asprovided in the recommended Order below, designed to ef-fectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Locals 5 and 368 are labor organizations within themeaning of Section 2(5) of the Act.3. At all times material herein prior to November 1, em-ployees employed by Daiichi at the Makaha Inn and Coun-try Club in the housekeeping, maintenance, telephone,stewards, uniformed services, beverage service, food service,food preparation, grounds and miscellaneous, clerical, andgolf services departments, excluding all other employees,guards, and supervisors as defined in the Act, constituted aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times prior to November 1, Local 5 was therepresentative of a majority of the employees in the unitdescribed in Conclusion of Law 3, above, and by virtue ofSection 9(a) of the Act has been, and now is, the exclusivebargaining representative of all employees in said unit forpurposes of collective bargaining.5. At all times since November 1, all employees em-ployed by Respondent at the Makaha Inn and CountryClub in the housekeeping, maintenance, telephone, stew-ards, uniformed services, beverage service, food service,food preparation, grounds and miscellaneous, clerical, andgolf services departments, excluding all other employees,guards, and supervisors as defined in the Act, have consti-tuted a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.6. At all times since November 1, Local 5 has been therepresentative of a majority of the employees in the unitdescribed in Conclusion of Law 5, above, and by virtue ofSection 9(a) of the Act has been, and is now, the exclusivecollective-bargaining representative of all employees in saidunit for purposes of collective bargaining.7. At all times material herein prior to November , allgolf course grounds maintenance employees employed byDaiichi at the Makaha Inn and Country Club, includingmechanics, spraymen, equipment operators, and utilitymenand excluding all other employees, clerical employees, con-fidential employees, professional employees, casual employ-ees. temporary employees, guards, and supervisors as de-fined in the Act, constituted a unit appropriate for purposesof collective bargaining within the meaning of Section 9(b)of the Act.8. At all times material herein prior to November 1, Lo-cal 368 was the representative of a majority of the employ-ees of Daiichi in the unit described in Conclusion of Law 7,above, and by virtue of Section 9(a) of the Act was theexclusive collective-bargaining representative of all employ-ees in said unit for purposes of collective bargaining.9. At all times since November I, all golf course groundsmaintenance employees employed by Respondent at theMakaha Inn and Country Club, including mechanics,spraymen, equipment operators, and utilitymen and exclud-ing all other employees, clerical employees, confidential em-ployees, professional employees, casual employees, tempo-rary employees, guards, and supervisors as defined in theAct, have constituted a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.10. At all times since November 1, Local 368 has beenthe representative of a majority of the employees of Re-spondent in the unit described in Conclusion of Law 9,above, and by virtue of Section 9(a) of the Act has been,and is now, the exclusive collective-bargaining representa-tive of all employees in said unit for purposes of collectivebargaining.11. Carson, as trustee in bankruptcy, on May 20, 1976,became Daiichi's alter ego and thereby was required to rec-ognize and bargain with Locals 5 and 368 with respect tothe above-described bargaining units.12. Respondent as of November 1, became the successorto Daiichi and Carson, and thereby was required to recog-nize and bargain with Locals 5 and 368 with respect to theabove-described bargaining units.13. On or about November 10, Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to recognize andbargain in good faith with Locals 5 and 368 for employeesin the above-described appropriate bargaining units.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER"The Respondent, Makaha Valley, Inc., Waianae, Hawaii,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize Locals 5 and 368 as the exclu-sive bargaining representatives of its employees in the ap-propriate units described above.2l In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.304 MAKAHA VALLEY, INC.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Recognize and, upon request, bargain in good faithwith Locals 5 and 368 relative to collective-bargainingagreements covering the employees of said bargaining unitsand, if an understanding is reached, embody such under-standing in signed agreements.(b) Post at its Makaha, Oahu, Hawaii, facilities copies ofthe attached notice marked "Appendix."3Copies of said'3 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of thenotice, on forms provided by the Regional Director for Re-gion 20, after being duly signed by an authorized represent-ative of Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."305